Citation Nr: 1032676	
Decision Date: 08/30/10    Archive Date: 09/08/10	

DOCKET NO.  04-26 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel






INTRODUCTION

The Veteran had periods of active service from June 1962 to June 
1966 and from September 1976 to June 1983.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the VARO in Los 
Angeles, California, that, in pertinent part, denied entitlement 
to service connection for PTSD.  The case was remanded by the 
Board in August 2007 for further development.  The requested 
actions have been accomplished and the case has been returned to 
the Board for appellate review.


FINDINGS OF FACT

1.  The evidence of record reveals varying psychiatric diagnoses, 
including PTSD.

2.  The Veteran is shown as likely as not to have PTSD due to his 
experiences in service decoding electronic action messages. 


CONCLUSION OF LAW

The criteria for service connection for PTSD are reasonably met.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.04 (2009).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

				     Duties to Notify and Assist

In view of the allowance of the claim, compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009)) need not be discussed.  The Board notes there 
has been essential compliance with the mandates of the VCAA 
throughout the course of the appeal.  Information has been 
obtained from the U.S. Army and Joint Services Records Research 
Center (JSRRC).  The Veteran has been accorded examinations by VA 
and service treatment and personnel records for both Army and 
Navy service have been obtained and associated with the claims 
file.

Pertinent Legal Criteria

In general, service connection will be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Regulations also provide that service connection may be 
established when all the evidence, including that pertinent to 
service, demonstrates that the Veteran has a current disability 
that was incurred in service.  38 C.F.R. § 3.303 (d).

Service connection for PTSD requires medical evidence diagnosed 
in accordance with the provisions of 38 C.F.R. § 4.125 (b); a 
link, established by medical evidence, between current symptoms 
and in service stressors; and credible supporting evidence that 
the claimed in service stressor actually occurred.  38 C.F.R. 
§ 3.304 (f).

If a stressor claimed by a Veteran is related to the Veteran's 
fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of [PTSD] and that the 
Veteran's symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types and circumstances of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in service stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a Veteran 
experienced, witnessed or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the Veteran or 
others, such as from an actual or potential improvised explosive 
device; a vehicle-embedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft; 
and the Veteran's response to the event or circumstance involved 
psychological or psychophysiological state affair, helplessness 
or horror.  38 C.F.R. § 3.304 (f) (3).

The United States Court of Appeals for Veterans Claims (Court) 
has held that for service connection to be awarded there must be:  
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of in service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in service disease or 
injury and the present disease or injury.  Coburn v. Nicholson, 
19 Vet. App. 427, 431 (2006);  Shedden v. Principi, 381 F.3d 1163 
(Fed. Cir. 2004); Davidson v. Shinseki, 581 F. 3d, 1313 Fed. Cir. 
2009).  Each of the elements above must be met or denial of 
service connection will result.  

Factual Background and Analysis 

The Board notes that it has thoroughly reviewed all the evidence 
in the claims file.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is no 
need to discuss in detail all the evidence submitted by the 
Veteran or in his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380 (Fed. Cir. 2000).  (The Board must review the entire record, 
but does not have to discuss each piece of evidence).  The 
Board's analysis below focuses on the most salient and relevant 
evidence, and on what this evidence shows, or fails to show, on 
the claim.  The Veteran should not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000)  (The 
law requires only that the Board discuss its reasons for 
rejecting evidence favorable to the Veteran).

Copies of VA medical records pertaining to treatment and 
evaluation of the Veteran on various occasions in the past 
several years reveal a principal psychiatric diagnosis of PTSD.  
The diagnosis has been provided based primarily on history given 
by the Veteran.

The Veteran has been inconsistent in describing his recollection 
of stressful incidents involving reported service in Vietnam.  
His military personnel records show that he was assigned to the 
6989th Radio Squadron (Mobile) from 1963 to 1964 at Misawa Air 
Base in Japan.  The unit was redesignated as the 6989th Security 
Squadron on July 1, 1963.  The Veteran claims that he was sent to 
Vietnam from Japan on secret missions, but there is no 
confirmation of this in the available personnel and medical 
records.  Extensive efforts have been made by VA to help the 
Veteran corroborate his claim of performing temporary duty in 
Vietnam while stationed in Japan with the Air Force.  However, 
all that the Defense Department was able to locate was one Air 
Force morning report documenting temporary duty for the Veteran.  
That report showed he was on temporary duty status for 5 days to 
meet dependents who were arriving from the United States.  It was 
determined that no evidence existed to confirm that the Veteran 
was ever in Vietnam.

The Veteran has also referred to stressful experiences while 
serving in Italy during his second period of active service.  At 
the time of an authorized psychiatric examination in December 
2002, he stated that while serving in Naples in 1976 he was 
assigned for "60 hours locked in a bunker to watch and listen for 
any directive to release nuclear weapons which can kill about 300 
million people.  He reports to have been receiving constant 
messages every 2 hours or so, and was in constant threat for his 
life."  

In a communication dated in November 2007, the Veteran stated 
that he was a member of a 2-man quartermaster watch team that 
authenticated messages for the release of nuclear weapons from a 
major Navy headquarters.  
There is corroboration of record confirming the Veteran's 
assignment to a position  authenticating emergency action 
messages.

The Veteran's personnel file verifies service with Submarine 
Group 8 in Naples, Italy, between September 1979 and August 1981.  
The Veteran served as quartermaster of the watch.  He received a 
Navy Achievement Medal for performance of his duties in that 
position and a citation reflected that he "performed duties of 
great importance to the security of the United States and North 
Atlantic Treaty Organization countries...[his] continual enthusiasm 
and initiative on many occasions provided timely and informative 
support to the staff watch officer during periods of great 
operational stress.  His knowledge of Mediterranean submerged 
mutual interference procedures was a significant contribution to 
operational safety of national and allied submarines."  

Also of record is a copy of a performance report reflecting that 
the Veteran's duties included reviewing all incoming message 
traffic, screening for appropriate operational control action, 
and filing.  Also he plotted all antisubmarine ship movements, 
and possible hazards of submarine movements.  Additionally, he 
drafted messages describing the movement/hazard for release by 
the staff watch officer to the deployed submarines.  Further, he 
helped authenticating emergency action messages.  

The pertinent medical evidence of record includes the report of a 
PTSD examination accorded the Veteran by VA in May 2010.  The 
Veteran reported to the examiner that his job as quartermaster of 
the watch with Submarine Group 8 involved him interpreting 
emergency action messages.  He stated that he lived in fear every 
day while receiving the messages and deciphering them because he 
could be responsible for the deaths of many people.  He 
acknowledged that he himself was not under attack, but he stated 
that he "very well could have been."  Following examination, the 
Veteran was given an Axis I diagnosis of PTSD.  He was given an 
Axis II diagnosis of antisocial traits.  With regard to whether 
the claimed stressor was sufficient to produce PTSD, the examiner 
opined that "having never been in combat nor knowing about EAMs 
until today, this is not a question I can answer.  Per the 
records the VA provided  it was.  I can answer that it appears to 
have caused the Veteran very significant distress.  He states he 
felt intense fear and helplessness while doing this job day in 
and day out.  There is a direct link between his time in Naples 
performing this job and the development of his symptoms.  His 
nightmares are of Naples not any other military experience.  He 
has intrusive thoughts about his service in Naples.  He is 
startled by similar noises that the EAMs made.  This claimant's 
PTSD is most likely caused by his time in Naples decoded [sic] 
EAMs."  The examiner noted that he reviewed the entire claims 
file, to include the VA medical records.

Following a comprehensive review of the entire evidence of 
record, particularly following review of the May 2010 PTSD 
examination report, the Board finds service connection for PTSD 
is reasonably warranted.  The Veteran's personnel records are 
sufficient to verify or at least corroborate his claim of 
nightmares, intrusive thoughts, startle reaction, and other 
symptoms associated with PTSD.  The VA psychiatrist who examined 
the Veteran conducted a thorough review of the evidence of record 
and while initially indicating that not knowing much about 
decoding emergency action messages caused him to say he could not 
answer the question as to whether the Veteran's claimed stressor 
was sufficient to produce PTSD, he nevertheless went on to opine 
that the Veteran did indeed have PTSD that was most likely 
attributable to his time in Italy decoding the messages.  The 
Board sees no reason to disagree with the ultimate determination 
of the psychiatrist who had the opportunity to talk to the 
Veteran in person and assess the Veteran's credibility before 
making his diagnosis of PTSD related to active service.  The 
Board is troubled by the Veteran's inconsistent recollections of 
claimed stressful experiences while serving in Japan during his 
first period of service because despite repeated attempts, there 
is no documentation of record confirming the Veteran ever served 
any time at all in Vietnam.  The only documentation of record 
with regard to a temporary duty assignment of the Veteran while 
in his first period of service reflected that he spent about 5 
days on temporary duty status at another air base in Japan to 
meet dependents arriving from the United States.  Regardless, 
there is corroboration of record with regard to the Veteran's 
duties while serving with the 


Navy in Italy during his second period of service.  Giving the 
Veteran the benefit of the doubt, the Board finds that service 
connection for PTSD is in order.


ORDER

Service connection for PTSD is granted.  


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


